

115 S2296 RS: Guidance Out Of Darkness Act
U.S. Senate
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 448115th CONGRESS2d SessionS. 2296[Report No. 115–271]IN THE SENATE OF THE UNITED STATESJanuary 11, 2018Mr. Johnson (for himself, Mr. Lankford, Mrs. Ernst, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 7, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo increase access to agency guidance documents.
	
 1.Short titleThis Act may be cited as the Guidance Out Of Darkness Act or the GOOD Act.
 2.DefinitionsIn this Act: (1)AgencyThe term agency  has the meaning given that term in section 551 of title 5, United States Code.
 (2)Guidance documentThe term guidance document— (A)means the whole or a part of an agency statement of general or particular applicability and future effect that—
 (i)is designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of an agency and includes the approval or prescription for the future of rates, wages, corporate or financial structures or reorganizations thereof, prices, facilities, appliances, services or allowances therefor or of valuations, costs, or accounting, or practices bearing on any of the foregoing; and
 (ii)has not been issued through the notice and comment process under section 553 of title 5, United States Code;
 (B)includes— (i)a memorandum;
 (ii)a notice; (iii)a bulletin;
 (iv)a directive; (v)a news release;
 (vi)a letter; and (vii)a blog post; and
 (C)does not include a rule, as that term is defined in section 551 of title 5, United States Code. 3.Publication of guidance documents on the Internet (a)In generalOn the date on which an agency issues a guidance document, the agency shall publish the guidance document on the Internet website of the agency.
 (b)Previously issued guidance documentsNot later than 60 days after the date of enactment of this Act, each agency shall publish on the Internet website of that agency any guidance document issued by that agency during the 10-year period ending on the date of enactment of this Act.
 (c)Single locationAll guidance documents published under subsections (a) and (b) by an agency shall be published in a single location on the Internet website of the agency.
 (d)Rescinded guidance documentsOn the date on which a guidance document issued by an agency is rescinded, the agency shall— (1)maintain the rescinded guidance document at the location described in subsection (c); and
 (2)at the location described in subsection (c), indicate— (A)that the guidance document is rescinded; and
 (B)the date on which the guidance document was rescinded.  1.Short titleThis Act may be cited as the Guidance Out Of Darkness Act or the GOOD Act.
 2.DefinitionsIn this Act: (1)AgencyThe term agency  has the meaning given that term in section 551 of title 5, United States Code.
			(2)Guidance document
 (A)DefinitionThe term guidance document— (i)means an agency statement of general applicability, other than a rule, that—
 (I)does not have the force and effect of law; and (II)is designated by an agency official as setting forth—
 (aa)a policy on a statutory, regulatory, or technical issue; or (bb)an interpretation of a statutory or regulatory issue; and
 (ii)may include— (I)a memorandum;
 (II)a notice; (III)a bulletin;
 (IV)a directive; (V)a news release;
 (VI)a letter; (VII)a blog post;
 (VIII)a no-action letter; (IX)a speech by an agency official; and
 (X)any combination of the items described in subclauses (I) through (IX). (B)Rule of constructionThe term guidance document—
 (i)shall be construed broadly to effectuate the purpose and intent of this Act; and (ii)shall not be limited to the items described in subparagraph (A)(ii).
					3.Publication of guidance documents on the Internet
 (a)In generalOn the date on which an agency issues a guidance document, the agency shall publish the guidance document in accordance with the requirements under subsection (c).
 (b)Previously issued guidance documentsNot later than 180 days after the date of enactment of this Act, each agency shall publish, in accordance with the requirements under subsection (c), any guidance document issued by that agency that is in effect on that date.
			(c)Single location
 (1)In generalAll guidance documents published under subsections (a) and (b) by an agency shall be published in a single location on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov).
 (2)Agency Internet websitesEach agency shall, for guidance documents published by the agency under subsections (a) and (b), publish a hyperlink on the Internet website of the agency that provides access to the guidance documents at the location described in paragraph (1).
				(3)Organization
 (A)In generalThe guidance documents described in paragraph (1) shall be— (i)categorized as guidance documents; and
 (ii)further divided into subcategories as appropriate. (B)Agency Internet websitesThe hyperlinks described in paragraph (2) shall be prominently displayed on the Internet website of the agency.
 (d)Rescinded guidance documentsOn the date on which a guidance document issued by an agency is rescinded, the agency shall, at the location described in subsection (c)(1)—
 (1)maintain the rescinded guidance document; and (2)indicate—
 (A)that the guidance document is rescinded; and (B)the date on which the guidance document was rescinded.June 7, 2018Reported with an amendment